Citation Nr: 0930311	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-35 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988, and from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to service 
connection for schizophrenia.

The appeal is REMANDED to the RO.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder that first 
manifested within a year of his separation from his second 
period of active service.  The post-service evidence 
discloses that the Veteran has been diagnosed as having 
schizophrenia.

The Veteran and his mother reported the onset of bizarre 
behavior, hearing voices, and altered patterns of thinking 
within a year of his separation from his second period of 
active service.  The Veteran did not, however, receive formal 
psychiatric treatment until August 1995, more than two years 
after his separation from service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran has provided competent testimony regarding the 
incurrence of bizarre behavior, hearing voices, and altered 
patterns of thinking within the year after his separation 
from his second period of active service, and as to the 
continuation of such symptoms in the years thereafter.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Because he is not competent, however, to relate those 
symptoms to his active service, or to diagnose those symptoms 
as manifestations of a psychosis, and such remains unclear to 
the Board, the Board finds that a VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Lastly, the Veteran was allegedly treated at Harborview 
Medical Center in Seattle, Washington, in August 1995.  
Although the Veteran reported this treatment at the time of 
filing his claim for service connection, he has not 
authorized the release of these records to VA.  Because these 
records are relevant to the Veteran's claim, on remand, a 
request for the Veteran's authorization of the release of 
these records should once again be made.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, the RO 
shall obtain and associate with the 
claims file private medical records 
pertaining to treatment of a 
psychiatric disorder from Harborview 
Medical Center in Seattle, Washington, 
dated in August 1995.  

2.  After the above records have been 
obtained, the RO shall schedule the 
Veteran for a VA psychiatric 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The claims file 
should be made available to and be 
reviewed by the examiner.  The examiner 
should state the likelihood that any 
psychiatric disorder demonstrated 
during the pendency of the appeal is 
related to or had its onset during 
service.  

In offering this opinion, the examiner 
should specifically acknowledge and 
comment on the Veteran's report of a 
continuity of psychiatric symptoms 
since service, and whether the 
symptoms, as described by the Veteran, 
that manifested in the first year after 
his separation from his second period 
of service, are consistent with a 
psychosis, including, but not to 
exclude, schizophrenia.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
rationale for all opinions expressed 
should be provided.

3.  The RO will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




